DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed November 12, 2021 is acknowledged and has been entered.  Claims 181 and 182 have been canceled.  Claim 133 has been amended.  Claim 183 has been added.

2.	As before noted, Applicant elected the invention of Group I, claims 133-147, drawn to a method for treating a human cancer patient.
	Additionally, Applicant elected the species of the invention of Group I in which the poxvirus is MVA-BN, the at least one TAA is a combination of MUC-1 and CEA, and the cancer is lung cancer.

3.	Claims 133, 147, 177, 178, and 183 are pending in the application and currently under prosecution.

Election/Restrictions
4.	As before noted, the restriction and election requirement set forth in the Office action mailed November 14, 2017 has been withdrawn in part so as to rejoin the elected species of the invention in which the cancer is lung cancer with the non-elected species 

5.	As before noted, the restriction and election requirement set forth in the Office action mailed November 14, 2017 is hereby withdrawn in part so as to rejoin the elected species of the invention in which the at least one TAA is HER-2.1 

6.	As before noted, the restriction and election requirement set forth in the Office action mailed November 14, 2017 is hereby withdrawn in part so as to rejoin the elected invention and species thereof and the non-elected invention of Groups II and III and corresponding species thereof.2	

Priority
7.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the earlier filing date of Provisional Application No. 61/992,788 is acknowledged.  
However, claims 133, 147, 177, 178, and 183 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the international application, namely May 8, 2015.

Grounds of Objection and Rejection Withdrawn
8.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed May 11, 2021.
	Notably each of the provisional rejections on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims in a copending application, as set forth in the previous Office action, have been rendered moot by the abandonment of the copending application.

Specification
9.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 133, 147, 177, 178, and 183, as presently amended, are drawn to a method for decreasing tumor growth in a human cancer patient, said method comprising administering pembrolizumab to the patient in combination with ipilimumab and a recombinant MVA-BN virus encoding a polypeptide comprising a human CEA antigen and a polypeptide comprising a human MUC-1 antigen. 
	M.P.E.P. § 608.01(o) states:  

While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01. 

M.P.E.P. § 608.01(o) further states that if the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be 
It is submitted that it would not be clear from a reading of the descriptive portion of this application, alone, where there is support for the language of the claims because an antibody having the designation “pembrolizumab” is not described by this application; nor is the claimed method comprising administering pembrolizumab to a cancer patient in combination with ipilimumab and a recombinant MVA-BN virus encoding a polypeptide comprising a human CEA antigen and a polypeptide comprising a human MUC-1 antigen.

Claim Objections
10.	Claims 133, 147, 177, 178, and 183 are objected to under 37 CFR 1.75(c), as failing to conform to the invention as set forth in the remainder of the specification, where the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.  See M.P.E.P. § 608.01(g).
	There is no written support in the descriptive portion of this application, as originally filed, for the term “pembrolizumab”; moreover, though Applicant has remarked that “pembrolizumab” was formerly referred to as “MK-3475”3, albeit without providing any evidence to support the assertion, it would not be clear from the disclosure where there is support for the language of the instant claims, which are drawn to a method for decreasing tumor growth in a human cancer patient, said method comprising administering pembrolizumab to a cancer patient in combination with ipilimumab and a recombinant MVA-BN virus encoding a polypeptide comprising a human CEA antigen and a polypeptide comprising a human MUC-1 antigen.
Appropriate correction is required (i.e., Applicant should make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims, as in accordance with the guidance set forth under M.P.E.P. § 608.01(o)).


Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

12.	Claims 133, 147, 177, 178, and 183 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims, as presently amended, are directed to a method for decreasing tumor growth in a human cancer patient (i.e., treating in any type of cancer in a human patient having cancer) by administering to the patient a particular recombinant modified vaccinia Ankara virus strain having the designation “MVA-BN”, which has been deposited under ECACC reference number 00083008, which has been engineered to encode a polypeptide comprising a human CEA antigen and a polypeptide comprising a human MUC-1 antigen and administering nivolumab or pembrolizumab, both of which are antibody antagonists of human PD-1, and ipilimumab, an antibody antagonist of human CTLA-4.
The polypeptides encoded by the recombinant virus, which comprise a human CEA antigen and a human MUC-1 antigen, but it is only according to claim 183 that human CEA and human MUC-1 are necessarily expressed by the tumor cells in the patient.  According to claim 133, for example, these antigens are not necessarily expressed by tumor cells and therefore for reasons already of record it is submitted that the specification fails to adequately describe the claimed invention with the requisite clarity and particularity necessary to reasonably convey Applicant’s possession thereof as of the filing date of this application so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).
In this instance the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Turning to a different issue, according to claim 133, the method comprises administering pembrolizumab to the patient, but this antibody is not described by the application; nor is the claimed method comprising administering pembrolizumab to a cancer patient in combination with ipilimumab and a recombinant MVA-BN virus encoding a polypeptide comprising a human CEA antigen and a polypeptide comprising a human MUC-1 antigen.4

	To the extent that Applicant’s arguments are understood to be relevant to the above grounds of rejection, Applicant’s arguments have been carefully considered but not found persuasive for the reasons set forth above.
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).

13.	Claims 133, 147, 177, 178, and 183 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice5), it cannot be practiced without undue experimentation.
To reiterate some of the issues raised in the above rejection, the method is intended for use in treating cancer in a human patient but inasmuch as the method comprises administering a recombinant virus encoding MUC-1 and CEA, neither of which is necessarily an antigen that is associated with or expressed by the cancer that afflicts the patient, it is not evident how or why the claimed invention should be expected to be used to effectively treat the cancer that afflicts the patient without undue and/or unreasonable experimentation.  Now that claim 183 has been added, this is even more 6  However, in this instance, there is no factual evidence to support the assertion that the claimed invention may be used to decrease tumor growth in cancer patients afflicted with any given type of cancer that does not express MUC-1 and/or CEA.  In fact, to the contrary, the disclosure describes only the treatment of a colon adenocarcinoma that has been engineered to express human CEA by administering to mice bearing the tumor MVA-BN-CV301 in combination with an antibody that binds to PD-1 and/or an antibody that binds to LAG3.7  
Then, although the specification describes the use of MVA-BN-HER2 and MVA-BN-CV301 to induce an antitumor response in mice implanted with HER2- and CEA-expressing tumor cells, it is submitted that the specification does little more than state a hypothesis that an MVA-BN recombinant virus strain that has been engineered to express both human CEA and human MUC-1 will be found effective when used in combination See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).

As discussed in previous Office actions, the art is highly unpredictable as evidenced by the teachings of publications cited therein to support this fact.  
Then, at risk of redundancy, since the polypeptides encoded by the recombinant virus (i.e., CEA and MUC-1) are not necessarily expressed by the cancer that afflicts the patient, it would most likely be predicted that the claimed invention will not be effectively used except in cases where it is found that the cancer in the patient expresses CEA and MUC-1.  This is again because it would be seemingly futile to elicit an immune response directed against CEA and MUC-1 and/or to bolster that immune response in the patient by administering to the patient checkpoint inhibitors such as the anit-PD-1 antibody nivolumab and the anti-CTLA-4 antibody ipilimumab, if the objective is to treat a cancer that does not express these particular antigens.
 Even so, if the claims were drawn to a method intended for use in treating cancer expressing CEA and/or MUC-1 in a patient, it is aptly noted that this application only describes the treatment of implanted murine MC38 colon adenocarcinomas engineered to express human CEA in syngeneic mice by vaccinating the mice with MVA-BN-CV301, a recombinant MVA virus engineered to express CEA and MUC-1 in combination with antibodies that bind to mouse PD-1 or mouse LAG3 (see, e.g., Figures 18-20).  The claims in contrast to the disclosure provided are drawn to a method for treating any given type of cancer and not in a mouse but rather in a human patient; and it is only according to claim 147 that the cancer in the patient is either breast cancer or lung cancer and, as the claims are presently amended, none are drawn to a method for treating colorectal cancer.8  Thus, it is submitted that the disclosure is not reasonably commensurate in 
Turning to another issue, the claims are directed to particular antibodies, namely the anti-CTLA-4 antibodies designated “ipilimumab” and the anti-PD-1 antibody designated “nivolumab” and “pembrolizumab”.  However, it is unclear if these antibodies or antibodies having the exact structural and chemical identities of the particular antibodies to which the claims refer are known and publicly available or can be reproducibly produced or isolated without undue experimentation.  Clearly, without access to the particular antibodies to which the claims refer, it would not be possible to practice the claimed invention.  
Similarly the claims are directed to a particular MVA-BN virus strain, and although it has been deposited, it remains unclear if it is publicly available or can be reproducibly produced or isolated without undue experimentation 
Notably M.P.E.P. § 2404.01 states to avoid the need for a deposit, biological materials must be known and readily available – neither concept alone suffices.  
Here, there is uncertainty as to whether or not the particular antibodies and/or the deposited MVA-BN virus strain referred to by the claims are known and freely available for use in practicing the claimed invention.
M.P.E.P. § 2401.01 states:  “The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available”.  So, even if Applicant was able to obtain the materials in question prior to the filing date of the application, that fact does not establish that upon issuance of a patent on the application that such materials would continue to be accessible to the public. 
M.P.E.P. § 2404.01 states to avoid the need for a deposit, biological materials must be known and readily available - neither concept alone suffices.
It is therefore suggested that this issue may best be remedied in part by depositing the cell lines that produce the particular antibodies to which the claims are directed for patent purposes.  This is because such deposits would satisfy the enablement requirements of 35 U.S.C. § 112(a) (see 37 C.F.R. 1.801-1.809).
In any event, if the deposit of this material is or has been made under the provisions of the Budapest Treaty, the filing of an affidavit or declaration by applicant or assignees 
If the deposit is or has not been made under the Budapest treaty, then an affidavit or declaration by Applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature must be made, should be filed, stating that the deposit has been made at an acceptable depository and that the criteria set forth under 37 C.F.R. §§ 1.801-1.809 have been met would be required.
In any case, if the original deposit is made after the effective filing date of an application for patent, the applicant should promptly submit a verified statement from a person in a position to corroborate the fact, and should state, that the biological material which is deposited is a biological material specifically identified in the application as filed, except if the person is an attorney or agent registered to practice before the Office, in which the case the statement need not be verified. See M.P.E.P. § 1.804(b).
Furthermore, the specification must be amended to provide requisite information regarding such deposits (i.e., specific reference to the deposited material by the name of the depository and its accession number, which further provides the depository's address and the date the deposit was made).  See 37 C.F.R. § 1.809 (d). 
Then, since a deposit of the MVA-BN virus strain has been made under the Budapest Treaty, Applicant should file an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number, which states all restrictions upon public access to the deposits will be irrevocably removed upon the grant of a patent on this application.    
Beginning at page 10 of the amendment filed November 12, 2021 Applicant has 
	To the extent that Applicant’s arguments are understood to be relevant to the above grounds of rejection, Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Applicant has provided evidence of a deposit of a material to which the claims are presently directed, namely the MVA-BN virus strain; however, as explained above, even if the deposit of this material has been made under the provisions of the Budapest Treaty, Applicant is required to file an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number, which states that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty and which states that all restrictions upon public access to the deposits will be irrevocably removed upon the grant of a patent on this application.  Again, this requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  It does not appear that any such affidavit or declaration which states that all restrictions upon public access to the deposits will be irrevocably removed upon the grant of a patent on this application has been filed.
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

15.	Claims 133, 147, 177, 178, and 183 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015175340-A1.
To begin, Applicant is reminded that as explained above claims 133, 147, 177, 178, and 183  do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed because those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  Again, in order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  Accordingly, because claims 133, 147, 177, 178, 181, and 182 are herein rejected under 35 U.S.C. § 112(a) the effective filing date of the claims is deemed the filing date of the international application, namely May 8, 2015 and therefore WO2015175340-A1 (published November 19, 2015) is prior art.
	The claims are herein drawn to a method for treating cancer expressing CEA and MUC-1 in a human patient afflicted with said cancer to cause a decrease in tumor growth in the patient, said method comprising administering to the patient an effective amount of a recombinant MVA-BN virus encoding CEA and MUC-1 to elicit CEA- and MUC1-specific Th1 immunity in the patient in combination with nivolumab, an antibody that specifically binds to human PD-1, which acts to block binding of PD-1 to PD-L1 to augment T cell activation and proliferation, and ipilimumab, an antibody that specifically binds to human CTLA-4, which acts to block binding of CTLA-4 to B7 ligands to further augment T cell 
	WO2015175340-A1 (Foy et al.) teaches a method for treating cancer expressing CEA and MUC-1 in a human patient afflicted with said cancer to cause a decrease in tumor growth in the patient, said method comprising administering to the patient an effective amount of a recombinant MVA-BN virus encoding CEA and MUC-1 in combination with the anti-human PD-1 antibody nivolumab and the anti-CTLA-4 antibody ipilimumab; see entire document (e.g., paragraphs [019]-[022], [026], and [0128]).  Foy et al. teaches the MVA-BN virus strain is one that has been deposited with the European Collection of Cell Cultures (ECACC) under number V00083008; see, e.g., paragraph [55].  Foy et al. teaches the cancer is breast cancer or lung cancer (see, e.g., paragraph [024]).  Foy et al. teaches the antibody that specifically binds to human PD-1 (nivolumab) and/or the antibody that specifically binds to CTLA-4 (ipilumumab) is administered at a dose of about 1 mg/kg to about 10 mg/kg or more particularly at a dose of about 1 mg/kg to about 3 mg/kg (see, e.g., paragraph [0141]).
Beginning at page 12 of the amendment filed November 12, 2021 Applicant has traversed the propriety of maintaining similar grounds of rejection as set forth in the preceding Office action mailed May 11, 2021.
	To the extent that Applicant’s arguments are understood to be relevant to the above grounds of rejection, Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Applicant has argued that WO2015175340-A1 is not prior art.
In response, as explained above, claims 133, 147, 177, 178, and 183 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed.  This is because those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  In order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  So, here, because claims 133, 147, 177, 178, and 183  stand rejected under 35 U.S.C. § 112(a), the effective filing date of the claims is deemed the filing date of the international application, namely May 8, 2015 and therefore WO2015175340-A1 (published November 19, 2015) is prior art.

16.	Claims 133, 147, 177, 178, and 183 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0271239-A1. 
To begin, Applicant is reminded that as explained above claims 133, 147, 177, 178, and 183 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed because those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  Again, in order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  Accordingly, because claims 133, 147, 177, 178, and 183 are herein rejected under 35 U.S.C. § 112(a) the effective filing date of the claims is deemed the filing date of the international application, namely May 8, 2015 and therefore U.S. Patent Application Publication No. 2016/0271239-A1 (published September 22, 2016) is prior art.
U.S. Patent Application Publication No. 2016/0271239-A1 (Foy et al.) teaches a method for treating cancer expressing CEA and MUC-1 in a human patient afflicted with said cancer to cause a decrease in tumor growth in the patient, said method comprising administering to the patient an effective amount of a recombinant MVA-BN virus encoding 
Beginning at page 13 of the amendment filed November 12, 2021 Applicant has traversed the propriety of maintaining similar grounds of rejection as set forth in the preceding Office action mailed May 11, 2021.
	To the extent that Applicant’s arguments are understood to be relevant to the above grounds of rejection, Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Applicant has argued that U.S. Patent Application Publication No. 2016/0271239-A1 is not prior art.
In response, as explained above, claims 133, 147, 177, 178, and 183 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed.  This is because those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  In order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  So, here, because claims 133, 147, 177, 178, and 183  stand rejected under 35 U.S.C. § 112(a), the effective filing date of the claims is deemed the filing date of the international application, namely May 8, 2015 and therefore U.S. .

17.	Claims 133, 147, 177, 178, and 183 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2016/0271239-A1. 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. 
U.S. Patent Application Publication No. 2016/0271239-A1 (Foy et al.) teaches a method for treating cancer expressing CEA and MUC-1 in a human patient afflicted with said cancer to cause a decrease in tumor growth in the patient, said method comprising administering to the patient an effective amount of a recombinant MVA-BN virus encoding CEA and MUC-1 in combination with the anti-human PD-1 antibody nivolumab and the anti-CTLA-4 antibody ipilimumab; see entire document (e.g., paragraphs [0015], [0016], [0033], and [0035]).  Foy et al. teaches the MVA-BN virus strain is one that has been deposited with the European Collection of Cell Cultures (ECACC) under number V00083008; see, e.g., paragraph [0077].  Foy et al. teaches the cancer is breast cancer or lung cancer (see, e.g., paragraph [0036]).  Foy et al. teaches the antibody that specifically binds to human PD-1 (nivolumab) and/or the antibody that specifically binds to CTLA-4 (ipilumumab) is administered at a dose of about 1 mg/kg to about 10 mg/kg or more particularly at a dose of about 1 mg/kg to about 3 mg/kg (see, e.g., paragraph [0168]).

	To the extent that Applicant’s arguments are understood to be relevant to the above grounds of rejection, Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Applicant has remarked that “instant Patent Application No. 15/310,405 and U.S. Patent Application Publication No. 20160271239-A1 were, not later than the effective filing date of the claimed invention in Application No. 15/310,405, owned by Bavarian Nordic.”9  In addition Applicant has provided a statement filed November 12, 2021 by Leigh W. Thorne stating “instant Patent Application No. 15/310,405 and U.S. Patent Application Publication No. 20160271239-A1 were, not later than the effective filing date of the claimed invention in Application No. 15/310,405, owned by Bavarian Nordic, Inc.”
The remark and statement fail to obviate the rejection because neither provides a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. 
 
Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

19.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

20.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

21.	Claims 133, 147, 177, 178, and 183 are rejected under 35 U.S.C. 103 as being unpatentable over Mandl et al. (Cancer Immunol. Immunother. 2012 Jan; 61 (1): 19–29; electronically published August 7, 2011) (of record), Madan et al. (Expert Opin. Biol. Ther. 2007 Apr; 7 (4): 543-54), Curran et al. (Proc. Natl. Acad. Sci. USA. 2010 Mar 2; 107 (9): 4275-80) (of record), Wolchok et al. (N. Engl. J. Med. 2013 Jul 11; 369 (2): 122-33) (of record), and U.S. Patent No. 8,394,385. 
	The claims are herein drawn to a method for treating cancer expressing CEA and MUC-1 in a human patient afflicted with said cancer to cause a decrease in tumor growth in the patient, said method comprising administering to the patient an effective amount of a recombinant MVA-BN virus encoding CEA and MUC-1 to elicit CEA- and MUC1-specific Th1 immunity in the patient in combination with nivolumab, an antibody that specifically binds to human PD-1, which acts to block binding of PD-1 to PD-L1 to augment T cell activation and proliferation, and ipilimumab, an antibody that specifically binds to human CTLA-4, which acts to block binding of CTLA-4 to B7 ligands to further augment T cell activation and proliferation (claim 133), wherein said cancer is breast cancer or lung cancer (claim 147), wherein the antibody that specifically binds to human PD-1 and/or the antibody that specifically binds to CTLA-4 is administered at a dose of about 1 mg/kg to 
	Mandl et al. teaches MVA-BN®-HER2 is a recombinant vaccinia virus comprising a nucleic acid molecule encoding a polypeptide comprising an immunogenic modified fragment of HER2 and two promiscuous T helper cell epitopes from tetanus toxin; see entire document (e.g., the abstract and page 19).  Mandl  et al. teaches MVA-BN®-HER2 was found to be capable of eliciting HER-2-specific Th1 immunity in mice bearing HER2-expressing breast tumors (see, e.g., the abstract).  Moreover, Mandl  et al. teaches MVA-BN®-HER2 induced strongly Th1-dominated HER-2-specific antibody and T-cell responses (see, e.g., the abstract).  Mandl  et al. teaches the anti-tumor activity was characterized by an increased infiltration of lungs with highly activated, HER-2-specific, CD8+ T cells accompanied by a decrease in the frequency of Treg cells in the lung, resulting in a significantly increased ratio of effector T cells to Treg cells (see, e.g., the abstract).  In addition, Mandl  et al. teaches tumor-specific effector cells are initially recruited into the tumor following immunization, but that the recruitment of Treg cells into the same site can result in an unproductive anti-tumor response, which is believed to one of the reasons for the failure of many cancer immunotherapies presently in development (page 20).  However, by referencing the teachings of Peggs et al. (J. Exp. Med. 2009 Aug 3; 206 (8): 1717-25)10, Mandl et al. further teaches that the combination of direct enhancement of CD8+ effector T cell function and concomitant inhibition of Treg cell activity through blockade of CTLA-4 on both cell types leads to a synergistic effect and maximal antitumor activity11. 
	Madan et al. teaches a cancer vaccine delivered through two viral vectors, namely a recombinant vaccinia virus and a recombinant fowlpox virus, which are given sequentially; see entire document (e.g., the abstract).  Madan et al. teaches both vectors contain transgenes encoding the tumor-associated antigens Muc-1 and CEA, which are 
	Curran et al. teaches the combination of CTLA-4 and PD-1 blockade is more than twice as effective as either alone in promoting the rejection of tumors following anti-tumor immunization; see entire document (e.g., the abstract).  Citing Berger et al. (Clin. Cancer Res. 2008 May 15; 14 (10): 3044-51)12, Curran et al. teaches an antibody that specifically binds to human PD-1, which is suitably used to block binding of PD-1 to PD-L1 (page 4279).  Berger et al. further teaches a dose escalation trial of the anti-PD-1 antibody to determine which doses are best tolerated by patients that include doses ranging from 0.2 to 6 mg/kg (see, e.g., the abstract).
Wolchok et al. teaches concurrent anticancer therapy using a combination of the anti-PD-1 antibody nivolumab and the anti-CTLA-4 antibody ipilimumab and reports that their findings indicate that the combination has a manageable safety profile and provided clinical activity that appears to be distinct from that in published data on monotherapy, leading to rapid and deep tumor regression in a substantial proportion of patients; see entire document (e.g., the abstract).  Wolchok et al. discloses that at the maximum doses that were associated with an acceptable level of adverse events (nivolumab at a dose of 1 mg per kilogram of body weight and ipilimumab at a dose of 3 mg per kilogram), 53% of patients had an objective response and in all a tumor reduction of 80% or more was observed (see, e.g., the abstract).
	U.S. Patent No. 8,394,385 (Hausmann et al.) teaches an “MVA-BN” virus strain, 
	It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have at least tried to treat cancer or more particularly breast or lung cancer expressing CEA and MUC-1 in human patients afflicted with said cancer, said method comprising administering to the patient an effective amount of a recombinant MVA-BN virus encoding CEA and MUC-1 to elicit CEA- and MUC1-specific Th1 immunity in the patient in combination with nivolumab, an antibody as taught by Wolchok et al. that specifically binds to human PD-1, which acts to block binding of PD-1 to PD-L1 to augment T cell activation and proliferation, and ipilimumab, an antibody as taught by Wolchok et al. that specifically binds to human CTLA-4, which acts to block binding of CTLA-4 B7 ligands to augment T cell activation and proliferation.  This is because according to Madan et al. vaccinating cancer patients against MUC-1 and CEA, two tumor-associated antigens that are expressed by most carcinomas, in order to treat the disease shows considerable promise.  This is because according to the teachings of Mandl et al. and in particular according to the teachings of Peggs et al., which is referenced by Mandl et al. at page 20, even if tumor-specific effector cells are initially recruited into the tumor following immunization, the recruitment of Treg cells into the same site can result in an unproductive anti-tumor response, leading to therapeutic failure, but that antibody blockade of CTLA-4 and other such checkpoint inhibitors can be used to reverse the inactivation of CD8+ T cells to bolster the antitumor effects mediated by these effector cells.  Moreover this is because according to the teachings of Curran et al. the combination of CTLA-4 and PD-1 blockade is more than twice as effective as either alone in promoting the rejection of tumors following anti-tumor immunization.  Furthermore, given the teachings of Hausmann et al., it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have done so using the “MVA-BN” virus strain, which was deposited with the European Collection of Cell Cultures (ECACC) under number V00083008.  This is because 
	In addition, with particular regard to claims 177 and 178, as noted above, in citing Berger et al., Curran et al. teaches the practice of a dose escalation trial of the anti-PD-1 antibody to assess the dose-limiting toxicities of the treatment, which determines which doses are best tolerated by patients.  As noted, the trial performed included doses ranging from 0.2 to 6 mg/kg.  The claims, however, are not limited to any one particular antibody that binds to PD-1 or any particular antibody that binds to CTLA-4, but rather to a class of antibodies exhibiting equivalent functions (i.e., each acts to inhibit binding of PD-1 or CTLA-4 to a ligand thereof).  In light of such permissible variance, it seems that the doses, schedules, and routes of delivery that are used in practicing the process that is claimed, and the process that is disclosed by the prior art, will vary.  This is especially true in this instance because the claims are drawn to a method for treating not one particular type of cancer, but any type including, for example, breast cancer and lung cancer, and different types of cancer may be treated more or less effectively using a particular regimen in which a certain dose is administered by a certain route and/or at a certain frequency.  Nevertheless, it is a common objective in the art to establish a dose, schedule, and route of delivery that is both safe and effective, so as achieve optimal therapeutic effect and maximal benefit.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  Accordingly, absent a showing of any unobvious difference, it is submitted that the prior art renders the claimed invention obvious since it would have been immediately obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have performed a dose escalation trial to determine which doses of each of the different antagonists are best tolerated, while providing the best therapeutic benefits (i.e., to determine which doses of the antibodies are most efficaciously used in treating cancer in 
Applicant is reminded that the test for obviousness is not whether the claimed invention is expressly taught by a reference, otherwise it would anticipate; rather the test is what the teachings thereof would have suggested to those of ordinary skill in the art at the time of the invention.  Notably, obviousness must be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  Here, it is submitted that careful consideration of the record will show that there most definitely was that requisite “something” in the prior art as a whole to suggest the desirability, and thus the obviousness, of combining the teachings of the cited references to thereby make the claimed invention.  See Continental Can Company USA, Inc. v. Monsanto Co., 948 F.2d 1264, 1271, 20 USPQ2d 1746, 1751 (Fed. Cir. 1991).  
Furthermore Applicant is reminded that it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose.  The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06.
Lastly Applicant is reminded that inasmuch as the Examiner has set forth an "obvious to try" rationale in support of this rejection, the issue of the appropriateness of applying such a rationale was recently addressed by the U.S. Supreme Court in deciding KSR Int'l Co. v. Teleflex Inc.   In that case, the Court opined:

[The appeals] court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  Id. at p. 1390.
 
In this instance, as the prior art suggests, there was indeed market pressure to solve a problem, or more particularly to improve the treatment of breast cancer before the effective filing date of the claimed invention, and if not by a finite number of identified, 13.  It should be no surprise that co-administering a recombinant MVA-BN virus encoding CEA and MUC-1 to elicit CEA- and MUC1-specific Th1 immunity in the patient in combination with nivolumab, an antibody that specifically binds to human PD-1, which acts to block binding of PD-1 to PD-L1 to augment T cell activation and proliferation, and ipilimumab, an antibody that specifically binds to human CTLA-4, which acts to block binding of CTLA-4 B7 ligands to further augment T cell activation and proliferation, will be found to be effective to treat cancer in the patient.
“[The] combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385, 1389] (2007). 
Thus, it is submitted that in this instance the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103 since the whole of the claimed process is taught or suggested by the prior art and there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.

22.	Claims 133, 147, 177, 178, and 183 are rejected under 35 U.S.C. 103 as being unpatentable over Mohebtash et al. (Clin Cancer Res. 2011 Nov 15; 17 (22): 7164-73) (of record), Madan et al. (Expert Opin. Biol. Ther. 2007 Apr; 7 (4): 543-54) (of record), Proc. Natl. Acad. Sci. USA. 2010 Mar 2; 107 (9): 4275-80) (of record), Wolchok et al. (N. Engl. J. Med. 2013 Jul 11; 369 (2): 122-33) (of record), and U.S. Patent No. 8,394,385.
	The claims are herein drawn to a method for treating cancer expressing CEA and MUC-1 in a human patient afflicted with said cancer to cause a decrease in tumor growth in the patient, said method comprising administering to the patient an effective amount of a recombinant MVA-BN virus encoding CEA and MUC-1 to elicit CEA- and MUC1-specific Th1 immunity in the patient in combination with nivolumab, an antibody that specifically binds to human PD-1, which acts to block binding of PD-1 to PD-L1 to augment T cell activation and proliferation, and ipilimumab, an antibody that specifically binds to human CTLA-4, which acts to block binding of CTLA-4 to B7 ligands to further augment T cell activation and proliferation (claim 133), wherein said cancer is breast cancer or lung cancer (claim 147), wherein the antibody that specifically binds to human PD-1 and/or the antibody that specifically binds to CTLA-4 is administered at a dose of about 1 mg/kg to about 10 mg/kg (claim 177) or at a dose of about 1 mg/kg to about 3 mg/kg (claim 178), and wherein said human CEA antigen or said human MUC-1 antigen are known to be displayed by the tumor cells in said patient (claim 183).
	Mohebtash et al. teaches a PANVAC-V viral preparation encoding CEA and MUC-1 for use in treating breast or ovarian cancer in human patients; see entire document (e.g., the abstract).  Mohebtash et al. teaches that some patients who had limited tumor burden with minimal prior chemotherapy seemed to benefit from the vaccine (see, e.g., the abstract) and Mohebtash et al. suggests that improved immune responses and clinical
benefit may be provided by the use of a combination of the vaccine with conventional cancer treatments, such as chemotherapy, monoclonal antibodies, small-molecule–targeted therapies, or radiation, and in particular a blocking monoclonal antibody against CTLA-4 (see, e.g., Discussion at pages 7171 and 7172). 	
Madan et al. teaches a cancer vaccine delivered through two viral vectors, namely a recombinant vaccinia virus and a recombinant fowlpox virus, which are given sequentially; see entire document (e.g., the abstract).  Madan et al. teaches both vectors contain transgenes encoding the tumor-associated antigens MUC-1 and CEA, which are altered or overexpressed in most carcinomas (see, e.g., the abstract).  Madan et al. 
	Curran et al. teaches the combination of CTLA-4 and PD-1 blockade is more than twice as effective as either alone in promoting the rejection of tumors following anti-tumor immunization; see entire document (e.g., the abstract).  Citing Berger et al. (Clin. Cancer Res. 2008 May 15; 14 (10): 3044-51)14, Curran et al. teaches an antibody that specifically binds to human PD-1, which is suitably used to block binding of PD-1 to PD-L1 (page 4279).  Berger et al. further teaches a dose escalation trial of the anti-PD-1 antibody to determine which doses are best tolerated by patients that include doses ranging from 0.2 to 6 mg/kg (see, e.g., the abstract).
Wolchok et al. teaches concurrent anticancer therapy using a combination of the anti-PD-1 antibody nivolumab and the anti-CTLA-4 antibody ipilimumab and reports that their findings indicate that the combination has a manageable safety profile and provided clinical activity that appears to be distinct from that in published data on monotherapy, leading to rapid and deep tumor regression in a substantial proportion of patients; see entire document (e.g., the abstract).  Wolchok et al. discloses that at the maximum doses that were associated with an acceptable level of adverse events (nivolumab at a dose of 1 mg per kilogram of body weight and ipilimumab at a dose of 3 mg per kilogram), 53% of patients had an objective response and in all a tumor reduction of 80% or more was observed (see, e.g., the abstract).
U.S. Patent No. 8,394,385 (Hausmann et al.) teaches an “MVA-BN” virus strain, which was deposited with the European Collection of Cell Cultures (ECACC) under 
	It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have at least tried to treat cancer or more particularly breast or lung cancer expressing CEA and MUC-1 in human patients afflicted with said cancer, said method comprising administering to the patient an effective amount of a recombinant MVA-BN virus encoding CEA and MUC-1 to elicit CEA- and MUC1-specific Th1 immunity in the patient in combination with nivolumab, an antibody as taught by Wolchok et al. that specifically binds to human PD-1, which acts to block binding of PD-1 to PD-L1 to augment T cell activation and proliferation, and ipilimumab, an antibody as taught by Wolchok et al. that specifically binds to human CTLA-4, which acts to block binding of CTLA-4 B7 ligands to augment T cell activation and proliferation.  This is because according to Madan et al. vaccinating cancer patients against MUC-1 and CEA, two tumor-associated antigens that are expressed by most carcinomas, in order to treat the disease shows considerable promise.  This is because according to the teachings of Mandl et al. and in particular according to the teachings of Peggs et al., which is referenced by Mandl et al. at page 20, even if tumor-specific effector cells are initially recruited into the tumor following immunization, the recruitment of Treg cells into the same site can result in an unproductive anti-tumor response, leading to therapeutic failure, but that antibody blockade of CTLA-4 and other such checkpoint inhibitors can be used to reverse the inactivation of CD8+ T cells to bolster the antitumor effects mediated by these effector cells.  Moreover this is because according to the teachings of Curran et al. the combination of CTLA-4 and PD-1 blockade is more than twice as effective as either alone in promoting the rejection of tumors following anti-tumor immunization.
	In addition, with particular regard to claims 177 and 178, as noted above, in citing Berger et al., Curran et al. teaches the practice of a dose escalation trial of the anti-PD-1 antibody to assess the dose-limiting toxicities of the treatment, which determines which doses are best tolerated by patients.  As noted, the trial performed included doses ranging from 0.2 to 6 mg/kg.  The claims, however, are not limited to any one particular antibody See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  Accordingly, absent a showing of any unobvious difference, it is submitted that the prior art renders the claimed invention obvious since it would have been immediately obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have performed a dose escalation trial to determine which doses of each of the different antagonists are best tolerated, while providing the best therapeutic benefits (i.e., to determine which doses of the antibodies are most efficaciously used in treating cancer in the patients).

Double Patenting
23.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

24.	Claims 133, 147, 177, 178, and 183 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of copending Application No. 17/205,634 in view of Wolchok et al. (N. Engl. J. Med. 2013 Jul 11; 369 (2): 122-33) and U.S. Patent No. 8,394,385.
The instant claims are drawn to a method for decreasing tumor growth in a human patient, said method comprising administering to the patient an effective amount of a recombinant modified vaccinia Ankara virus designated MVA-BN encoding a polypeptide comprising CEA and a polypeptide comprising MUC-1 and administering to the patient nivolumab, an antagonist of human PD-1, which is an antibody that binds to PD-1 and inhibits binding of PD-1 to PD-L1, and ipilimumab, an antagonist of human CTLA-4, which is an antibody that binds to CTLA-4 and inhibits binding of CTLA-4 to a ligand (claim 133), wherein said cancer is breast cancer or lung cancer (claim 147), wherein the antibody that binds to human PD-1 and/or the antibody that binds to CTLA-4 is administered at a dose of about 1 mg/kg to about 10 mg/kg (claim 177) or at a dose of about 1 mg/kg to 
The claims of the copending application are drawn to a method for decreasing tumor burden in a subject having a tumor, said method comprising administering to the subject a recombinant MVA-BN virus encoding a MUC-1 polypeptide and a CEA polypeptide in combination with an anti-PD-1 antagonist antibody, wherein the subject has breast cancer or lung cancer.
The claims of the copending application do not recite the administration of ipilumumab, an antagonist of human CTLA-4, which is an antibody that binds to CTLA-4 and inhibits binding of CTLA-4 to a ligand, at a dose of about 1 mg/kg to about 10 mg/kg or more particularly at a dose of about 1 mg/kg to about 3 mg/kg; and the claims of the copending application do not specify that the antibody that binds to human PD-1 is nivolumab.  In addition the claims of the copending application do not recite the MVA-BN virus strain is one that has been deposited with the European Collection of Cell Cultures (ECACC) under number V00083008. 
These deficiencies are remedied by the teachings of Wolchok et al. and U.S. Patent No. 8,394,385 (Hausmann et al.).
Wolchok et al. teaches concurrent anticancer therapy using a combination of the anti-PD-1 antibody nivolumab and the anti-CTLA-4 antibody ipilimumab and reports that their findings indicate that the combination has a manageable safety profile and provided clinical activity that appears to be distinct from that in published data on monotherapy, leading to rapid and deep tumor regression in a substantial proportion of patients; see entire document (e.g., the abstract).  Wolchok et al. discloses that at the maximum doses that were associated with an acceptable level of adverse events (nivolumab at a dose of 1 mg per kilogram of body weight and ipilimumab at a dose of 3 mg per kilogram), 53% of patients had an objective response and in all a tumor reduction of 80% or more was observed (see, e.g., the abstract).
U.S. Patent No. 8,394,385 (Hausmann et al.) teaches an “MVA-BN” virus strain, which was deposited with the European Collection of Cell Cultures (ECACC) under number V00083008; see entire document (e.g., column 2, lines 14-17).  Hausmann et al. demonstrates that this particular strain is administered to a human cancer patient to elicit 
It would have been obvious to practice the invention according to the claims of the copending application, so as to practice the claimed invention, by administering to the patient an effective amount of a recombinant MVA-BN virus encoding CEA and MUC-1 in combination with the anti-human PD-1 nivolumab and the anti-CTLA-4 antibody ipilimumab.  This is because Wolchok et al. discloses that these particular antibodies and their combined use to treat cancer.  Furthermore, it would have been obvious to have administered doses of either or both of these particular antibodies as suggested by the teachings of Wolchok et al. (e.g., nivolumab at a dose of 1 mg per kilogram of body weight and ipilimumab at a dose of 3 mg per kilogram).   This is because Wolchok et al. has determined doses of each of the antibodies that are most efficaciously used when combining both antibodies to treat cancer in cancer patients.  Finally, it would have been obvious to use the “MVA-BN” virus strain deposited with the European Collection of Cell Cultures (ECACC) under number V00083008, as suggested by Hausmann et al.  This is because Hausmann et al. demonstrates that the strain can be administered to a human cancer patient to elicit an immune response directed against an antigen or antigens encoded by the virus. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

25.	Claims 133, 147, 177, 178, and 183 are directed to an invention not patentably distinct from claims 1-10 of commonly assigned copending Application No. 17/205,634.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons set forth in the above provisional rejections.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 17/205,634, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

26.	Claims 133, 147, 177, 178, and 183 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 49, 51, 52, and 70-73 of copending Application No. 15/310,597 in view of U.S. Patent Application Publication No. 20160251406-A1 and Wolchok et al. (N. Engl. J. Med. 2013 Jul 11; 369 (2): 122-33).
The instant claims are drawn to a method for decreasing tumor growth in a human patient, said method comprising administering to the patient an effective amount of a recombinant modified vaccinia Ankara virus designated MVA-BN encoding a polypeptide comprising CEA and a polypeptide comprising MUC-1 and administering to the patient nivolumab, an antagonist of human PD-1, which is an antibody that binds to PD-1 and inhibits binding of PD-1 to PD-L1, and ipilimumab, an antagonist of human CTLA-4, which is an antibody that binds to CTLA-4 and inhibits binding of CTLA-4 to a ligand (claim 133), wherein said cancer is breast cancer or lung cancer (claim 147), wherein the antibody that binds to human PD-1 and/or the antibody that binds to CTLA-4 is administered at a dose of about 1 mg/kg to about 10 mg/kg (claim 177) or at a dose of about 1 mg/kg to about 3 mg/kg (claim 178), and wherein said human CEA antigen or said human MUC-1 antigen are known to be displayed by the tumor cells in said patient (claim 183).
The claims of the copending application are drawn to a method for decreasing tumor burden in a subject having a tumor, said method comprising administering to the subject a recombinant MVA-BN virus encoding a HER-2 polypeptide in combination with a checkpoint inhibitor antibody.

These deficiencies are remedied by the teachings of U.S. Patent Application Publication No. 20160251406-A1 and Wolchok et al..
U.S. Patent Application Publication No. 20160251406-A1 (Schlom et al.) teaches the treatment of cancer by administering to a cancer patient a recombinant virus expressing a human MUC-1 antigen and a human CEA antigen, as well as a human HER-2 antigen, wherein said cancer expresses one or all of the tumor-associated antigens (i.e., HER-2, CEA, and MUC-1); see entire document (e.g., abstract; paragraphs [0049], [0050], and [0060]; and claims 60-63).  Schlom et al. teaches the method can comprise the coadministration of an anti-CTLA-4 antibody antagonist and an anti-PD-1 antibody antagonist; see, e.g., paragraph [0111]. Schlom et al. teaches an “MVA-BN” virus strain, which was deposited with the European Collection of Cell Cultures (ECACC) under number V00083008, is suitably used; see paragraph [0051].  Schlom et al. teaches that this particular strain is administered to a human cancer patient to elicit an immune response directed against an antigen or antigens encoded by the virus; see, e.g., claim 67.  Schlom et al. teaches ipilimumab; see, e.g., Example 1. 
Wolchok et al. teaches concurrent anticancer therapy using a combination of the anti-PD-1 antibody nivolumab and the anti-CTLA-4 antibody ipilimumab and reports that their findings indicate that the combination has a manageable safety profile and provided clinical activity that appears to be distinct from that in published data on monotherapy, leading to rapid and deep tumor regression in a substantial proportion of patients; see entire document (e.g., the abstract).  Wolchok et al. discloses that at the maximum doses 
It would have been obvious to practice the invention according to the claims of the copending application, so as to practice the claimed invention, by administering to the patient an effective amount of a recombinant MVA-BN virus encoding CEA and MUC-1 in combination with the anti-human PD-1 nivolumab and the anti-CTLA-4 antibody ipilimumab.  This is because Wolchok et al. discloses that these particular antibodies and their combined use to treat cancer.  Furthermore, it would have been obvious to have administered doses of either or both of these particular antibodies as suggested by the teachings of Wolchok et al. (e.g., nivolumab at a dose of 1 mg per kilogram of body weight and ipilimumab at a dose of 3 mg per kilogram).   This is because Wolchok et al. has determined doses of each of the antibodies that are most efficaciously used when combining both antibodies to treat cancer in cancer patients.  Finally, it would have been obvious to use the “MVA-BN” virus strain deposited with the European Collection of Cell Cultures (ECACC) under number V00083008, as suggested by Schlom et al.  This is because Schlom et al. teaches that this strain can be administered to a human cancer patient to elicit an immune response directed against an antigen or antigens encoded by the virus.  
Then, with particular regard to claim 147, although the claims of the copending application do not recite the cancer in the patient is breast cancer or lung cancer, provided the breast cancer or lung cancer in the patient expresses CEA and/or MUC-1, it would have been obvious to practice the claimed invention to decrease tumor growth in a human cancer patient having breast cancer or lung cancer.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

27.	Claims 133, 147, 177, 178, and 183 are directed to an invention not patentably distinct from claims 49, 51, 52, and 70-73 of commonly assigned copending Application No. 15/310,597.  Specifically, although the conflicting claims are not identical, they are .
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 15/310,597, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

Conclusion
28.	No claim is allowed.

29.	As before noted, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Madan et al. (Lancet Oncol. 2012 May; 13 (5): 501-8) teaches treating prostate cancer in a human patient by administering to the patient the anti-human CTLA-4 antibody Ipilimumab and a recombinant poxviral vaccine expressing prostate-specific antigen.	Madan et al. (Oncoimmunology. 2012 Oct 1; 1 (7): 1167-1168) teaches treating prostate cancer in a human patient by administering to the patient the anti-human CTLA-4 antibody Ipilimumab and a recombinant poxviral vaccine expressing prostate-specific antigen.
	Duraiswamy et al. (Cancer Res. 2013 Jun 15; 73 (12): 3591-603) teaches dual 
	Intlekofer et al. (J. Leukoc. Biol. 2013 Jul; 94 (1): 25-39) teaches combined blockade of PD-1 and CTLA-4 might offer even more potent anti-tumor activity than treatment with an inhibitor of either one alone.
Wolchok et al. (N. Engl. J. Med. 2013 Jul 11; 369 (2): 122-33) teaches nivolumab plus ipilimumab in advanced melanoma.
	van den Eertwegh et al. (Lancet Oncol. 2012 May; 13 (5): 509-17) teaches treating human patients with prostate cancer using combined immunotherapy with GMCSF-transduced allogeneic prostate cancer cells and ipilimumab in patients with metastatic castration-resistant prostate cancer.
	Esoenschied et al. (J. Immunol. 2003 Mar 15; 170 (6): 3401-7) (of record) teaches CTLA-4 blockade enhances the therapeutic effect of an attenuated poxvirus vaccine targeting p53 in an established murine tumor model.
	Jochems et al. (Cancer Immunol. Immunother. 2014; 63: 407–418; electronically published February 11, 2014) teaches a clinical trial of the combination of PROSTVAC (a vaccine containing poxvirus encoding PSA and a trio of costimulatory molecules) and ipilimumab (an antibody that binds to CTLA-4 to block binding of CTLA-4 to B7-1 and B7-2) for treating prostate cancer.
	Larocca et al. (Cancer J. 2011 Sep; 17 (5): 359-71) teaches viral-based therapeutic cancer vaccines will be used in combination with checkpoint inhibitors.
	U.S. Patent Application Publication No. 2015/0283220-A1 teaches treating a human cancer patient comprising administering to the patient a therapeutically effective amount of a recombinant modified vaccinia virus Ankara expressing a polypeptide comprising the heterologous tumor-associated antigen. 
	U.S. Patent Application Publication No. 2017/0106065-A1 teaches administering to a human cancer patient a recombinant poxvirus encoding a polypeptide comprising at least one tumor-associated antigen (TAA) in combination with at least one antagonist of an immune checkpoint molecule selected from PD-1, LAG-3, and CTLA-4.
	U.S. Patent Application Publication No. 2016/0271239-A1 teaches administering to a human cancer patient a recombinant poxvirus encoding a polypeptide comprising at 
	Newly cited, Somasundaram et al. (Expert Rev. Anticancer Ther. 2015 Oct; 15 (10): 1135-41; author manuscript; pp. 1-13) reviews the use of the combination of nivolumab and ipilimumab for treatment of melanoma and teaches that agents that act non-specifically to enhance immune responses have proven largely ineffective due to non-specific activation of T-cells.
	Kooshkaki et al. (Int. J. Mol. Sci. 2020 Jun; 21 (12): 4427; pp. 1-28) reviews the use of the combination of ipilimumab and nivolumab to treat several different types of cancer and teaches resistance to immune checkpoint therapy occurs in cases in which a patient’s CD8+ T cells are either incapable of recognizing and localizing the tumor or are ineffective despite adequate localization.
	Kirchberger et al. (Eur. J. Cancer. 2016 Sep; 65: 182-4) teaches combined low-dose ipilimumab and pembrolizumab after sequential ipilimumab and pembrolizumab failure in advanced melanoma.
Krecké et al. (Dermatoendocrinol. 2016 Jan-Dec; 8 (1): e1199307; pp. 1-4) reports the finding of a melanoma patient in whom no tumor response was seen following treatments with ipilimumab and nivolumab.
WO2015175334-A2 teaches the treatment of tumor in a human cancer patient comprising administering to the patient a recombinant poxvirus or more particularly MVA-BN encoding a polypeptide comprising at least one tumor-associated antigen (TAA), including in particular CEA and MUC-1, in combination with a PD-1 antagonist and a CTLA-4 antagonist.
WO2015069571-A2 teaches the treatment of tumor in a human cancer patient comprising administering to the patient a recombinant poxvirus or more particularly MVA-BN encoding a polypeptide comprising at least one tumor-associated antigen (TAA), including in particular CEA and MUC-1, in combination with a PD-1 antagonist and a CTLA-4 antagonist.

30.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        



slr
February 23, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As before noted, this partial withdrawal of the restriction and election requirement set forth in the Office action mailed November 14, 2017 was inadvertently not made before but should have been since the prior art cited as the basis of the rejection of the claims under 35 U.S.C. § 103 suggests a method for treating breast cancer expressing HER2 in human patients afflicted with said cancer, said method comprising administering to the patient an effective amount of MVA-BN®-HER2 to elicit HER-2-specific Th1 immunity in the patient and administering to the patient an antibody that specifically binds to human PD-1, which acts to block binding of PD-1 to PD-L1 to augment T cell activation and proliferation, and an antibody that specifically binds to human CTLA-4, which acts to block binding of CTLA-4 to B7 ligands to further augment T cell activation and proliferation.
        
        2 Notably the inventions listed as the inventions of Groups II and III are the same invention.  This listing of both in the restriction and election requirement set forth in the Office action mailed November 14, 2017 was an inadvertent error.
        3 See page 4 of the amendment filed November 12, 2021.
        4 Notably Applicant has remarked at page 4 of the amendment filed November 12, 2021 an antibody designated “pembrolizumab”, and apparently the antibody to which the instant claims are directed, was formerly referred to as “MK-3475”; yet Applicant has failed to provide any evidence to support the assertion that the antibody referred to by the disclosure using the designation “MK-3475” (see page 42 of the specification) is the same as the antibody to which the instant claims are directed. 
        5 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        
        6 Simply boosting non-specific immune responses in patients with cancer has generally not be found to be effective to treat the disease effectively.
        
        7 See, e.g., Figures 18-20.
        
        8 Claim 147 has been amended to strike the recitation of the limitation that, in one embodiment, the invention is a method for decreasing tumor growth in a human patient afflicted with colorectal cancer.
        9 See page 14 of the amendment.
        10 See, e.g., page 20 at which Peggs et al. is referenced by the citation numbered 20.
        
        11 See Peggs et al. (e.g., the abstract).  Notably Peggs et al. teaches anti-mouse CTLA-4 antibodies, as well as an anti-human CTLA-4 antibody designated 14D3, which function as antagonists of CTLA-4 by blocking binding of CTLA-4 to (see page 1724). 
        
        12 Citation number 27.
        13 See Kubin, In re, 561 F.3d 1351, 90 U.S.P.Q.2d 1417 (Fed. Cir. 2009).
        
        14 Citation number 27.